PER CURIAM.
This is an appeal from an order finding that the third-party defendant, Marion H. Newman, was entitled to attorney’s fees pursuant to section 57.105(1), Florida Statutes (1993). We dismiss the appeal without prejudice.
The third-party plaintiff, Avis Rent A Car Systems, Inc., [Avis], argues that the order must be reversed since the trial court failed to make any written findings as to whether the action was completely lacking in any justiciable issue of law or fact. We agree that the trial court must eventually make these findings, but these findings may be made in the order actually awarding the attorney’s fees. The instant order merely *916determined the entitlement to attorney’s fees without setting the amount. See Adlow, Inc. v. Mauda, Inc., 632 So.2d 714 (Fla. 5th DCA 1994); Ferrara v. Caves, 475 So.2d 1295 (Fla. 4th DCA 1985). Accordingly, we dismiss the appeal without prejudice to allow Avis to appeal from the final order setting the amount of attorney’s fees, when entered.1 Dismissed without prejudice.

. Our disposition of this case does not require us to reach' the merits. However, it does seem, even in light of the affidavit filed by Avis, that this action is devoid of any justiciable issue of law or fact.